DETAILED ACTION
Claims 1-5 and 7-8 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The marked-up replacement abstract is objected to for the following reasons:
In lines 4, 6, and 9, each of “the ALU”, “the registers”, and “the memory interface” lack basis due to deletion of basis in lines 1-2 of the original abstract.  The examiner recommends rewording to --an ALU--, --registers--, and --a memory interface--, respectively.
In line 5, delete “of” after “all”.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 6, replace “of an” with --of a-- to correct grammar.
Claim 3 is objected to because of the following informalities:
Insert --and-- after the semicolon at the end of step (d).
Claim 5 is objected to because of the following informalities:
Lines 1-3 are grammatically incorrect and must be reworded.  Specifically, the part between the commas is just floating with no connection to, or transition to/from, the language that follows or precedes it. 
In lines 7-8, “an arithmetic logic units” is grammatically incorrect and must be reworded.
Claim 8 is objected to because of the following informalities:
In line 3, replace “this” with --the-- or --said--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, lines 7-8, “said arithmetic logic unit”.  The claim covers multiple arithmetic logic units in line 5.  Please clarify which of the multiple applicant is referring to.
In claim 1, part (g), “the computing operation”.  Multiple computing operations are previously set forth.  Thus, it is not clear which one is being referred to.
In claim 3, line 7, “said arithmetic logic unit” for similar reasons as above.
In claim 3, last line, “the computing operation” for similar reasons.
In claim 4, last paragraph, “said data”.  It is unclear whether applicant is referring to the data of claim 4, line 5, or claim 1, part (a).
In claim 5, starting in part (c), all instances of “said first arithmetic logic unit”.  From line 5, there may be multiple first arithmetic logic units.
In claim 5, part (d), “the corresponding operands”.
In claim 5, in parts (e)-(f), both instances of “the computing operations”.  There are computing operations in line 2, and in parts (c)-(d).
In claim 5, part (g), “the computing operation”.  Multiple computing operations are previously set forth.  Thus, it is not clear which one is being referred to.
Claims 2-4 and 7-8 are rejected as being indefinite due to their dependence on an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least one of claims 1-10 of copending Application No. 17/255,710, either alone or in view of one of the prior art references cited below (including Official Notice).
Referring to claim 1, ‘710 anticipates many of the same limitations.  The examiner notes that claim 1 is overly broad and sets forth routine processor operation that would be found in most processors.  As such, any limitation in claim 1 that is not explicitly taught by ‘710 is either inherent or an obvious modification thereto.  For instance, downloading operation data from memory into registers inherently requires obtaining memory addresses of the data, reading the data using the memory addresses.  Also it is obvious to wait for operands to be ready before executing an instruction, as this will ensure that the instruction is operating on the correct data.  It is also obvious to store results in memory via memory addresses.
Double patenting rejections for the dependent claims are not included in full herein.  However, the examiner asserts that the dependent claims of the instant application do not set forth any limitation that is patentably distinct from claims 1-10 of ‘710, either alone or as modified according to one of ordinary skill in the art, or according to the prior art cited below.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal et al., U.S. Patent No. 5,513,366 (as cited by applicant and herein referred to as Agarwal).
Referring to claim 1, Agarwal has taught a data processing method, able to be broken down into a set of elementary operations to be performed, implemented by a computing device, said device comprising:
a) a control unit (FIG.3, 180);
b) at least one arithmetic logic unit (FIG.5, 238);
c) a set of registers able to supply data forming an operand to inputs of an first arithmetic logic unit and able to be supplied with data from outputs of said arithmetic logic unit (FIG.5, 236.  Registers provide operands to an ALU as inputs, and receive results from an ALU);
d) a memory (FIG.4, 206); and
e) a memory interface by way of which data are transmitted and routed between the registers and the memory (column 8, lines 3-8);
f) said method comprising:
a) obtaining memory addresses of each of data absent from the registers and forming an operand for at least one of said elementary operations to be performed (column 8, lines 3-8, and column 9, lines 51-56);
b) reading each of said data absent from the registers and forming an operand for at least one of said elementary operations to be performed from memory by way of the obtained memory addresses in order to load said data absent from the registers and forming an operand for at least one of said elementary operations to be performed into the registers via the memory interface (column 8, lines 3-8, and column 9, lines 51-56);
c) transmitting an instruction to execute computing operations from the control unit to said first arithmetic logic unit, said instruction not containing any addressing instruction (column 9, lines 57-65.  As these instructions do not address memory 206, they do not include any addressing instruction);
d) upon receiving said instruction to execute computing operations, and as soon as corresponding operands are available in the registers, executing all of said elementary operations by way of said first arithmetic logic unit receiving, at input, each of the corresponding operands from the registers (column 7, lines 61-66, and column 9, line 66, to column 10, line 6.  Note that with out-of-order execution, subsequent instructions whose operands become available may execute before previous instructions whose operands are not available);
e) storing data forming results of the computing operations in the registers at output of said first arithmetic logic unit (column 8, lines 49-51);
f) obtaining a memory address for each of data forming a result of the computing operations (column 8, lines 33-37.  The store data inherently obtains an address to which to write data in memory);
g) writing each of the data forming a result of the computing operation from the registers to memory for storage and via the memory interface, by way of each obtained memory addresses (column 8, lines 33-37).
Referring to claim 4, Agarwal has taught the method as claimed in claim 1 wherein the device furthermore comprises at least one additional arithmetic logic unit separate from the first arithmetic logic unit executing all of said elementary operations, the additional arithmetic logic unit implementing the following: a) obtaining memory addresses of each of data absent from the registers and forming an operand for at least one of said elementary operations to be performed; and b) reading each of said data absent from the registers and forming an operand for at least one of said elementary operations to be performed from memory by way of the obtained memory addresses in order to load data absent from the registers and forming an operand for at least one of said elementary operations to be performed into the registers via the memory interface (see column 9, lines 51-56.  The additional ALU includes at least fixed-point execution unit 204, which calculates memory addresses to be sent to memory for reading memory data).
Claim 5 is rejected for similar reasons as claim 1.
Claim 7 is rejected for similar reason as claim 1.  Note that the instructions are simply the program that causes all operations to occur within the processor/hardware.  These instructions are fetched from memory 104, which is a computer program product (e.g. column 1, line 67, to column 2, line 3).
Claim 8 is rejected for similar reasons as claim 1.  Again, note that the non-transitory medium may be memory 104.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, alone or in view of Mantor et al., U.S. Patent Application Publication No. 2018/0239606 A1 (herein referred to as Mantor).
Referring to claim 2, Agarwal has taught the method as claimed in claim 1, but has not explicitly taught wherein said first arithmetic logic unit executes all of the elementary operations of the computing operations during consecutive computing cycles, said first arithmetic logic unit not performing any memory access operations during said computing cycles.  However, this is strongly implied by Agarwal, which loads consecutive registers with operands (column 8, lines 3-8).  That is, Agarwal fetches multiple operands from memory, stores them to consecutive registers, and then operations are performed on those operands.  The examiner notes that one of ordinary skill in the art would have recognized the limited number of options for such processing.  One could load a first operand, then operate on the first operand, then load a second operand, then operate on the second operand, and repeat for all operands/operations.  Or, the system could instead be instructed to load the first operand, then load the second operand, then operate on the first operand, then operate on the second operand, etc.  This latter approach is a consecutive operation approach where the non-memory access operations are executed over consecutive cycles.  Either approach could be substituted for the other with predictable results and both would yield success, as one of skill in the art understands that the same functionality can be programmed to occur in various ways and the chosen way is simply a matter of design choice.  Se MPEP 2143.  Alternatively, or in addition, Mantor actually teaches non-memory ALU operations being executed in consecutive cycles when the amount of data exceeds the amount of hardware to process that data (which is the situation discussed in Agarwal in column 7, lines 55-61).  See FIG.5 and the description thereof (note that instruction said first arithmetic logic unit executes all of the elementary computing operations of the processing operation during consecutive computing cycles, said first arithmetic logic unit not performing any memory access operations during said computing cycles.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of the examiner’s taking of Official Notice.
Referring to claim 3, Agarwal has taught the method as claimed in claim 1, but has not taught wherein at least one of the following steps comprises an iterative loop: a) obtaining memory addresses of each of data absent from the registers and forming an operand for at least one of said elementary operations to be performed; d) upon receiving said instruction to execute computing operations, executing all of said elementary operations by way of said arithmetic logic unit receiving, at input, each of the corresponding operands from the registers; f) obtaining a memory address for each of data forming a result of the computing operation.  However, loops are well known and accepted in the art of programming.  A loop is a useful and shorthand way to repeat particular operations such as loading a data value, operating on that data value, and storing the result.  Consequently, to be able to repeat operations in Agarwal, it would have been obvious to one of ordinary skill in the art before the effective filing at least one of the following steps comprises an iterative loop: a) obtaining the memory addresses of each of the data absent from the registers and forming an operand for at least one of said elementary operations to be performed and; d) upon receiving said instruction to execute computing operations, executing all of said elementary operations by way of said arithmetic logic unit receiving, at input, each of the operands from the registers; f) obtaining a memory address for each of the data forming a result of the processing operation.

Response to Arguments
On pages 11-12 of the response, applicant argues that “addressing instructions can be included into instructions which are not directly addressed to the memory”.
While the examiner agrees that there are load/store instructions, which would perform addressing, neither type is being mapped to the computing operation of claim 1, step (c).  Instead the computer instruction is one that does not include memory access (e.g. “no” at step 314 in FIG.6).  This instruction would ultimately calculate vector results based on operands.  As an example, an inherent ADD instruction would be such an instruction that would perform addition in parallel on a number of operands to generate a vector result of sums.  As this instruction does not require access to memory 206, this instruction does not contain any addressing instruction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183